DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive. As discussed during the phone interview (1/27/21), the claimed language does not exclude the interpretation by the examiner that the clamping switch is activated with energy from the positive DC rail to clamp a gate of one of two switches connected in series. The electric drive system of Xu et al is connected to a power source (described by DC+ and DC-) which provides the needed voltage to operate a load (motor described in paragraph 0024). Therefore, the clamping switch is activated/deactivated “with” energy from the power source. If applicant believes the structural interconnections between the recited electrical elements and the power source are part of the inventive concept, said connections need to be part of the claim language. For example direct connection between the clamping circuit and the positive DC rail should be part of the claim. The individual switches inside the clamping circuit are not directly connected to the positive DC rail, since they are connected to the positive DC rail through resistor 80’ and diode 82’.
As discussed during the phone interview, a new rejection will also be introduced using a new prior art document. 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by. Xu et al (US Publication 20180159440), of record.
Claims 1, 8, and 14, Xu et al teaches an electric drive system and a method for controlling a power converter comprising: an electric machine (electric motor as described in paragraph 0024); a traction battery (the drive system is used in an electrified vehicle having a battery represented by DC+ and DC-); and a power converter (inverter for converting DC power into AC power to operate the motor as described in 0024) that includes a pair of series connected switches 11 and 12 defining a phase leg, a pair of gate drivers 75 and 77; a DC link capacitor connected in parallel to the inverter as described in paragraph 0004, where Xu et al states that hybrid or electric vehicles commonly include a link capacitor; and a clamping circuit including a clamping switch 84 (as described in paragraph 0033), wherein the clamping circuit activates (turns on) switch 84 with energy from the positive rail DC+ to clamp the gate of switch 75 to prevent switch 75 from turning ON if the desired state of switch 75 is the OFF state (see description given in paragraph 0033).

Claims 3, 10, and 16, Xu et al describes driver circuit 76 controlling operation of clamping switch 84 between and ON state and an OFF state.
Claims 4 and 11, Xu et al describes for example in claim 8 that the inverter includes a plurality of phase legs and that a gate driver for each of the switches is also included.
Claims 5 and 12, Xu et al describes the clamping switches (84) being energized when the gate driver of a specific switch is de-energized (see paragraph 0033).
Claims 6-7, 13, and 17, Xu et al describes the power converter as an inverter having series connected insulated gate bipolar transistors (see paragraph 0024).

5.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Roewe et al (US Patent 9035687).
Claims 1 and 14, Roewe et al teaches an electric drive system comprising an electric machine (load 4 which described as a variety of machine or devices as described in col. 7 lines 1-12); a battery 2 (as described in col. 6 lines 53-60); and a power converter connected between the power source and the electrical device for transferring power from the power source 2 to the electric machine 4, wherein the power converter includes a pair of series connected switches 30/32, gate drivers 40, a clamping circuit 28 including a switch 34 connected to the positive DC rail (see fig. 3), and a DC capacitor (as described in col. 8 lines 16-25), all connected between nodes 
Claims 2, 9, and 15, Roewe et al describes driver 40 for turning the clamping switch 34 OFF when the modulation pattern of switch 30 goes from OFF to ON (as described in col. 14 lines 37-48).
Claims 3, 10, and 16, Roewe et al describes driver 40 for activating and deactivating the clamping switch 34 (see for example fig. 3).
Claims 4 and 11, Roewe et al describes in col. 15 lines 3-29 that their power converter 6 may include additional phase legs and additional clamping circuits.
Claims 5 and 12, Roewe et al describes for example in col. 10 lines 65-67 and col. 11 lines i-2 that a controller 12 can directly control the clamping circuit 26 based on feedback information received via link 16.  
Claim 6, Roewe et al describes in col. 7 lines 1-12 that power converter 6 is any type of power converter that would take one form of voltage and convert that voltage into a different type of voltage, wherein the converted voltage is used to operate a variety of loads such as a motor. Therefore, if the motor requires an AC voltage, the power converter would include an inverter.
Claims 7, 13, and 17, Roewe et al describes the series connected switches 30/32 being any type of switching device such as the ones listed in col. 10 lines 52-63.
.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 form show other electric drive system that include a clamping switch for controlling the voltage across series connected switches of a phase leg of a power converter.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846